DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replace Sheets (14) for Figs. 1-13  were received on February 8, 2022.  These drawings are acceptable.  The Drawing Objection has been withdrawn.

Specification
The Amendment to the Specification is acceptable and has been entered.  The Specification Objection has been withdrawn.

Response to Arguments
Applicant’s arguments, see page 5, filed February 8, 2022with respect to Claims 1-7 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-7 has been withdrawn. 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a lumber stacking machine that includes the combination of, inter alia: 
A loader module, a stacker module, and a controller;
The loader module including a conveyor to transporting boards of varying width, a board width sensor, a rail, a carriage movable along the rail, a fork supported by the carriage and for supporting the board, and an adjustable stop for selectively blocking movement of the boards as the rail, carriage, and fork is retracted;
The stacker module including a lift table for receiving the boards in a layer; and
The controller performing the following instructions:
(a) determine or obtain widths of boards traveling on the conveyor; 
(b) position the carriage in response to the widths of a plurality of the boards to assemble a layer of the boards on the fork, 
(c) set the adjustable stop in a first position to position a leading edge of the layer,
(d) retract the carriage a sufficient distance to drop a first board of the layer onto the stack, 
(e) determine a desired spacing between the first board of the layer and a second board of the layer, 
(f) set the adjustable stop in a second position to impart a desired spacing between the first and second boards, 
(g) retract the carriage a sufficient distance to drop the second board of the layer onto the stack with the desired spacing between the first and second boards.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652